DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 6, 8-11, 13-14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cartondruck (DE 29804872 U1) in view of Wagner et al. (US 2018/0273238 A1; hereinafter Wagner).
	Regarding claims 1, 8, 13-14, 16-18, and 20, Cartondruck teaches a container comprising a main body having an inner surface and an outer surface, the inner surface having no printing thereon, the main body further including an outer lid (58) configured to selectively move between an opened position and a closed position where a remainder of the folding blank has been folded into a box (see Figures 1-4), the outer lid having an 
Cartondruck lacks printing on the outer surface of the box and a second inner lid panel that is opposite the first outer lid panel.
	Wagner teaches a dual lid shipping container teaches a container comprising a main body having an inner surface and an outer surface, the inner surface having no printing thereon, and the outer surface having printing thereon (see Par. 0021; Examiner notes that the outer surface of second inner lid panel 26 has printed matter thereon).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to provide Cartondruck’s container with an exposed outer surface of an inner lid panel extending from an opposite side of the container from the first outer lid panel; said inner lid panel comprising printed matter to convey a message to a user, as taught by Wagner.
	Regarding claim 6, Cartondruck, as modified above, teaches a container wherein each of the first outer lid wing panel and the second outer lid wing panel has an outer edge (Cartondruck; along the distal edge of 38 and element 42), the outer edge of the 
in the folded position (Cartondruck; see Figures 2-3).
	Regarding claims 9-10; Cartondruck, as modified above, teaches a container wherein the inner lid has an inner lid panel with a finger aperture (Wagner; 218) formed therein and configured to permit a gripping of the inner lid where in the closed position to move the inner lid from the closed position to the opened position.
	Regarding claim 11, Cartondruck, as modified above, teaches a container wherein the inner lid includes a first inner lid wing panel (Wagner; 210) and a second inner lid wing panel (Wagner; 214), each of the first inner lid wing panel and the second inner lid wing panel configured to be folded inwardly and not be visible where the inner lid is in the closed position (Wagner; see Fig. 7), and wherein each of the first inner lid
wing and the second inner lid wing is further configured to be visible where the inner lid is in the opened position (Wagner; see Figures 5-6).
5.	Claims 2-5, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cartondruck in view of Wagner as applied to claim 1 above, and further in view of Lahlouh (US 2014/0305944 A1).
Regarding claims 2-5, 15, and 19, Cartondruck, as modified above, discloses the claimed invention except for the lid including an adhesive panel.  Lahlouh teaches a resealable box wherein an outer lid further includes an adhesive panel (130; see Par. 0013), an inner surface of the adhesive panel having a primary adhesive (132) and secondary adhesive (134) configured to affix the outer lid to a portion of the box where the outer lid is in the closed position (see Par. 0003); and a tear strip (136) disposed between the primary adhesive and the secondary adhesive (see Fig. 1), the tear strip configured to be torn from the adhesive panel to remove the primary adhesive from the adhesive panel to open the container (see Fig. 3).  Examiner notes that Lahlouh optionally teaches that the sealing adhesive strips may comprise releasable tape over said strips (see Par. 0013).  It would have been obvious to one of ordinary skill in the art at the time .
Allowable Subject Matter
6.	Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.